*537MEMORANDUM ***
We agree with the district court that Unum’s policy was in evidence. Because that policy does not violate the California Insurance Code, it is valid. See 10 Cal. Admin. Code § 2232.30. There is no genuine issue as to any material fact. Morris’ claims fail as a matter of law. See Bagdadi v. Nazar, 84 F.3d 1194, 1197 (9th Cir. 1996).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.